Sherwood, J.
This ease seems to be a suit by Sedgwick county, Kansas, against Newton county, Missouri. What the allegations of the petition were, or what the allegations or denials of the answer, we are not informed by either party to the suit. Inasmuch as our rule 13, which requires that the abstract “shall set forth so much of the record as is necessary to a full and complete understanding of all questions presented to this court for decision," has not been complied with, we order the appeal herein to be dismissed. Buie 16.
All concur.